DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance:

Ye et al (US 2008/0310512) discloses an entropy decoding unit 60 that determines previously decoded left and upper neighboring blocks that have the same prediction mode as the current block (¶145). 
Chen et al (US 2020/0252645) discloses combining candidate motion vectors of the upper left and upper right vertexes to create a candidate motion vector 2-tuple queue of the two control points (¶¶ 74, 76). 

However, the prior arts recited in the PTO-892, individually nor in combination, teaches 
“determining first/second motion vector predictors of M control points based on motion vectors of a plurality of vertexes of the first/second decoded unit, sample coordinates of the plurality of vertexes of the first/second decoded unit, and sample coordinates of the M control points of the to-be-decoded unit” and 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486